Name: Council Directive 89/618/Euratom of 27 November 1989 on informing the general public about health protection measures to be applied and steps to be taken in the event of a radiological emergency
 Type: Directive
 Subject Matter: organisation of work and working conditions;  environmental policy;  electrical and nuclear industries;  politics and public safety;  information and information processing
 Date Published: 1989-12-07

 7.12.1989 EN Official Journal of the European Communities L 357/31 COUNCIL DIRECTIVE of 27 November 1989 on informing the general public about health protection measures to be applied and steps to be taken in the event of a radiological emergency (89/618/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 31 thereof, Having regard to the proposal from the Commission, submitted following consultation with a group of persons appointed by the Scientific and Technical Committee from among scientific experts in the Member States, as laid down in that Article, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Article 2 (b) of the Treaty lays down that the Community shall establish uniform safety standards to protect the health of workers and of the general public; Whereas, on 2 February 1959, the Council adopted Directives laying down the basic standards for the protection of the health of workers and the general public against the dangers arising from ionizing radiations (3), as last amended by Directives 80/836/Euratom (4) and 84/467/Euratom (5); Whereas, pursuant to Article 24 of Directive 80/836/Euratom, all Member States must ensure that exposed workers received adequate information on radiation protection; Whereas, pursuant to Article 45 (4) of the said Directive, each Member State must, in the event of an accident, stipulate the intervention levels and measures to be taken by the competent authorities and the necessary resources both in personnel and equipment to enable action to be taken to safeguard and maintain the health of the general public; Whereas, at Community level, further elements should be added to the information made available to the public over and above the areas already covered by Article 6 (2) of Council Directive 85/337/EEC of 27 June 1985 on the assessment of the effects of certain public and private projects on the environment (6) and by Article 8 (1) of Council Directive 82/501 /EEC of 24 June 1982 on the major accident hazards of certain industrial activities (7), as amended by Directive 88/610/EEC (8); Whereas all Member States have signed the International Atomic Energy Agency (IAEA) Convention on Early Notification of a Nuclear Accident; Whereas Council Decision 87/600/Euratom of 14 December 1987 on Community arranements for the early exchange of information in the event of a radiological emergency (9) requires all Member States which decide to take mergency measures to protect the general public, either as a result of abnormally high levels of radioactivity in the environment, or following an accident from which a significant release of radioactive material occurs or is likely to occur, to notify the Commission and the Member States which are, or are likely to be, affected, of the protective measures which they have taken or planned and also of any measures which they have taken or planned and also of any measures which they have taken or planned to inform the general public; Whereas some Member States have already concluded bilateral agreements on information, coordination and mutual assistance in the event a nuclear accident; Whereas, in the event of an accident in a nuclear installation in a Member State, the population affected should be encouraged to take appropriate action likely to increase the effectiveness of the emergency measures taken or planned; Whereas the sections of the population likely to be affected by the radiological emergency should therefore be given in advance appropriate and continuing information on the planned health protection measures relating to them and the action they should take in the event of a radiological emergency; whereas certain joint principles and specific provisions for informing such sections of the population should be drawn up for this purpose at Community level; Whereas joint principles and specific provisions for informing the population actually affected by a real radiological emergency should also be drawn up; Whereas account must also be taken, in the information supplied, of those sections of the population living in frontier areas; Whereas, moreover, efforts should be made to strengthen the measures and practices for informing the general public already in force at national level in the event of a radiological emergency, HAS ADOPTED THIS DIRECTIVE: TITLE I Objectives and definitions Article 1 This Directive is intended to define, at Community level, common objectives with regard to measures and procedures for informing the general public for the purpose of improving the operational health protection provided in the event of a radiological emergency. Article 2 For the purposes of this Directive, a radiological emergency means any situation: 1. that follows: (a) an accident in the territory of a Member State involving facilities or activities referred to in point 2 which a significant release of radioactive material occurs or is likely to occur; or (b) the detection, within or outside its own territory, of abnormal levels of radioactivity which are likely to be detrimental to public health in that Member State; or (c) accidents other than those specified in (a) involving facilities or activites referred to in point 2 from which a significant of radioactive material occurs or is likely to occur; or (d) other accidents from which a significant release of radioactive material occurs or is likely to occur; 2. that is attributable to the facilities or activities referred to in point 1 (a) and (c), viz.: (a) any nuclear reactor, wherever located; (b) any other nuclear-fuel-cycle facility: (c) any radioactive-waste management facility; (d) the transport and storage of nuclear fuels or radioactive wastes; (e) the manufacture, use, storage, disposal and transport of radioisotopes for agricultural, industrial, medical and related scientific and research purposes: and (f) the use of radioisotopes for power generation in space vehicles. Article 3 For the purposes of applying this Directive, the terms significant release of radioactive material and abnormal levels of radioactivity which are likely to be detrimental to public health are to be understood as covering situations likely to result in members of the public being exposed to doses in excess of the dose limits prescribed under the Directives laying down basic Community safety standards for radiological protection (10). Article 4 For the purposes of this Directive the following terms shall have the meanings hereby assigned: (a) population likely to be affected in the event of a radiological emergency: any population group for which Member States have drawn up intervention plans in the event of a radiological emergency; (b) population actually affected in the event of a radiological emergency: any population group for which specific protection measures are taken as soon as a radiological emergency occurs. TITLE II Prior information Article 5 1. Member States shall ensure that the population likely to be affected in the event of a radiological emergency is given information about the health-protection measures applicab le to it and about the action it should take in the event of such an emergency. 2. The information supplied shall at least include the elements set out in Annex I. 3. This information shall be communicated to the population referred to in paragraph 1 without any request being made. 4. Member States shall update the information and circulate it at regular intervals and whenever significant changes in the arrangements that it describes take place. This information shall be permanently available to the public. TITLE III Information in the event of a radiological emergency Article 6 1. Member States shall ensure that, when a radiological emergency occurs, the population actually affected is informed without delay of the facts of the emergency, of the steps to be taken and, as appropriate to the case in point, of the health-protection measures applicable to it. 2. The information provided shall cover the points contained in Annex II which are relevant to the type of radiological emergency. TITLE IV Information of persons who might be involved in the organization of emergency assistance in the event of a radiological emergency Article 7 1. Member States shall ensure that any persons who are not on the staff of the facilities and/or not engaged in the activities defined in Article 2(2) but who might be involved in the organization of emergency assistance in the event of a radiological emergency are given adequate and regularly updated information on the health their intervention might involve and on the precautionary measures to be taken in such an event; this information shall take into account the range of potential radiological emergencies. 2. As soon as a radiological emergency occurs, this information shall be supplemented appropriately, having regard to the specific circumstances. TITLE V Implementation procedures Article 8 The information referred to in Articles 5, 6 and 7 shall also mantion the authorities responsible for implementing the measures referred to in those Articles. Article 9 Procedures for circulating the information referred to in Articles 5, 6 and 7 and those to whom the information shall be addressed (natural and legal persons shall be determined in each Member State. Article 10 1. The information referred to in Article 5 shall be notified to the Commission, if it so requests, without prejudice to the Member States' right to notify this information to other States. 2. The information circulated by a Member State, pursuant to Article 6, shall be notified to the Commission and to those Member which are, or are likely to be, affected. 3. With respect to the information referred to in Article 7, the data relevant to the radiological emergency shall be notified to the Commission, at its request, as soon as possible and in so far as this is feasible. TITLE VI Final provisions Article 11 This Directive shall not affect the right of the Member States to apply or adopt measures to provide information additional to that required under this Directive. Article 12 Member States shall take the measures necessary to comply with this Directive not later than 24 months after its adoption. They shall forthwith inform the Commission thereof as well as of any further amendments thereto. Article 13 This Directive is addressed to the Member States. Done at Brussels, 27 November 1989. For the Council The President R. DUMAS (1) OJ No C 158, 26. 6. 1989, p. 403. (2) OJ No C 337, 31. 12. 1988, p. 67. (3) OJ No 11, 20. 2. 1959, p. 221/59. (4) OJ No L 246, 17. 9. 1980, p. 1. (5) OJ No L 265, 5. 10. 1984, p. 4. (6) OJ No L 175, 5. 7. 1985, p. 40. (7) OJ No L 230, 5. 8. 1982, p. 1. (8) OJ No L 336, 7. 12. 1988, p. 14. (9) OJ No L 371, 30. 12. 1987, p. 76. (10) See in particular Article 12 of Directive 80/836/Euratom. ANNEX I Prior information referred to in Article> 5 1. Basic facts about radioacativity and its effects on human beings and on the environment. 2. The various types of radiological emergency covered and their consequences for the general public and the environment. 3. Emergency measures envisaged to alert, protect and assist the general public in the event of a radiological emergency. 4. Appropriate information on action to be taken by the general public in the event of a radiological emergency. ANNEX II Information in the event of a radiological emergency referred to in Article 6 1. On the basis of the intervention plans previously drawn up in the Member States, the population actually affected in the event of a radiological emergency will rapidly and regularly receive: (a) information on the type of emergency which has occurred and, where possible, its characteristics (e.g. its origin, extent and probable development); (b) advice on protection which, depending on the type of emergency, might:  cover the following: restrictions on the consumption of certain foodstuffs likely to be contaminated, simple rules on hygiene and decontamination, recommendations to stay indoors, distribution and use of protective substances, evacuation arrangements,  be accompanied, where necessary, by special warnings for certain population groups; (c) announcements recommending cooperation with instructions or requests by the competent authorities. 2. If the emergency is preceded by a pre-alarm phase, the population likely to be affected in the event of a radiological emergency should already receive information and advice during that phase, such as:  an invitation to the population concerned to tune in to radio or television,  preparatory advice to establishments with particular collective responsibilities,  recommendations to occupational groups particularly affected. 3. This information and advice will be supplemented if time permits by a reminder of the basic facts about radiocativity and its effects on human beings and on the environment.